 

Exhibit 10.1

 

 (logo) [img001_v1.jpg] MARK A. SMITH
EXECUTIVE CHAIRMAN AND CEO

 

May 14, 2019

 

NioCorp Developments Ltd. 

7000 South Yosemite Street, Suite115
Centennial, CO 80112

 

Attention: John F. Ashburn Jr., Vice President & General Counsel

 

Dear Sirs/Mesdames:

 

Re:Amending Agreement -
Loan Agreement between NioCorp Developments Ltd. and Mark Smith

 

Pursuant to a loan agreement between NioCorp Developments Ltd. (the "Borrower")
and Mark Smith (the "Lender") dated June 17th, 2015 and as amended July 13th,
2016, March 20, 2017 and February 26th, 2018 (the "Loan Agreement"), the Lender
advanced a loan to the Borrower on the terms and conditions set out therein.

 

The Borrower and the Lender wish to amend the Loan Agreement in the manner set
forth herein.

 

INTERPRETATION

 

All words and expressions defined in the Loan Agreement have the same meaning
when used herein. Reference to the Loan Agreement includes amendments thereto
from time to time, including the amendments made by this amending agreement. All
references herein to sections of or schedules to an agreement other than this
amending agreement are to sections of and schedules to the Loan Agreement,
unless otherwise expressly stated. Clause headings are for reference only.

 

EFFECTIVE DATE

 

The provisions of the Loan Agreement are amended as set out in this amending
agreement effective as of the date of acceptance by Borrower below.

 

AMENDMENTS

 

Section 1.1(h) of the Loan Agreement shall be deleted and replaced in its
entirety with the following new Section 1.1(h): 

 

“Term” means a period commencing on the Effective Date, being the date the
Lender advanced the Principal to the Borrower, and expiring five years following
the Effective Date.

 

TSX : NB                OTCQX : NIOBF                FSE : BR3

7000 SOUTH YOSEMITE STREET, SUITE 115, CENTENNIAL, CO 80112

TEL: 720.639.4647                www.NioCorp.com

 



 

 

 

MISCELLANEOUS

 

With the exception of the foregoing amendments, the Loan Agreement and general
security agreement executed in connection therewith continue in full force and
effect unamended.

 

This amending agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered (including by
facsimile transmission or as a pdf attachment to an e-mail) shall constitute an
original, but all such counterparts when taken together shall constitute one and
the same instrument.

 

Please indicate your acceptance of this amending agreement by signing and
returning the enclosed duplicate copy of this letter.

 

Yours truly,


 



/s/ Mark A. Smith  

MARK A. SMITH

  

Accepted by Borrower as of the 31st day of May, 2019.

 

NIOCORP DEVELOPMENTS LTD.

 



By:  /s/ John F. Ashburn     Name: John F. Ashburn Jr.     Title: Vice President
& General Counsel  

 



TSX : NB                OTCQX : NIOBF                FSE : BR3

7000 SOUTH YOSEMITE STREET, SUITE 115, CENTENNIAL, CO 80112

TEL: 720.639.4647                www.NioCorp.com

 

 